Citation Nr: 1606737	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-40 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for chronic cough, claimed as pneumonia.

2. Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint and disc disease (back disability).

3. Entitlement to an initial rating in excess of 10 percent prior to May 30, 2014 and in excess of 20 percent from May 30, 2014 forward for left shoulder strain and degenerative arthritis of the acromioclavicular joint (left shoulder disability).

4. Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

5. Entitlement to an initial compensable rating prior to July 10, 2007 and in excess of 10 percent from July 10, 2007 forward for right knee osteoarthritis.

6. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbar spine disease.

7. Entitlement to an initial rating in excess of 10 percent for residuals of left wrist fracture.

8. Entitlement to an initial compensable rating prior to July 10, 2007 and in excess of 10 percent from July 10, 2007 forward for left ankle synovitis.

9. Entitlement to an initial compensable rating prior to May 30, 2014 and in excess of 10 percent from May 30, 2014 forward for right ankle enthesophyte and osteophyte with plantar spur.

10. Entitlement to an initial compensable rating for onychomycosis of the left great toenail.

11. Entitlement to an initial compensable rating for chronic recurring epididymitis.

12. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Houston, Texas.  The case was subsequently transferred to the RO in Denver.  The Board previously considered and remanded these issues in August 2012.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows the Veteran's chronic cough is due to an undiagnosed illness and began during his qualifying Persian Gulf service.

2. The evidence shows back limitation of motion and symptoms of pain and stiffness with flare-ups in pain but not limitation of flexion to 30 degrees or less, ankylosis, or incapacitating episodes.  

3. The evidence shows mild, not moderate or severe, radiculopathy in the left leg.

4. For the period prior to May 30, 2014, the evidence is at least in equipoise that the Veteran had functional limitation when lifting his left arm above shoulder level.

5. The evidence does not show left shoulder limitation to 25 degrees from the side prior to May 30, 2014 or after.    

6. The Veteran was awarded the sole 10 percent rating for limitation of wrist motion and the evidence does not show ankylosis or any other wrist condition.

7. The evidence shows left knee arthritis with painful motion but not flexion limited to 30 degrees, extension limited to 10 degrees, instability, or cartilage problems.  

8. The evidence shows right knee arthritis with painful motion but not flexion limited to 30 degrees, extension limited to 10 degrees, instability, or cartilage problems.  

9. Prior to July 10, 2007, the evidence does not show limitation of motion, and from July 10, 2007 forward, the evidence does not show more than a moderate degree of limitation in the left ankle.  

10. Prior to May 30, 2014, the evidence does not show limitation of motion, and from May 30, 2014 forward, the evidence does not show more than moderate limitation in the right ankle.  

11. The evidence shows changes to the left great toenail but less than five percent of the entire body or exposed areas affected and no systemic therapy.  

12. Affording the benefit of the doubt, the evidence shows epididymitis with painful episodes needing intermittent intensive management.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an undiagnosed illness with chronic cough have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2. The criteria for a rating in excess of 20 percent for the back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).

3. The criteria for a rating in excess of 10 percent for left leg radiculopathy have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

4. The criteria for a 20 percent rating, but not higher, for the left shoulder disability for the entire period on appeal have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

5. The criteria for a rating in excess of 10 percent for the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5215 (2015).

6. The criteria for a rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

7. The criteria for a 10 percent rating, but not higher, for the right knee disability have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

8. The criteria for an initial compensable rating prior to July 10, 2007 and in excess of 10 percent from July 10, 2007 forward for the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).

9. The criteria for an initial compensable rating prior to May 30, 2015 and in excess of 10 percent from May 30, 2015 forward for the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).

10. The criteria for an initial compensable rating for left toenail have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2015).

11. The criteria for a 10 percent rating, but not higher, for chronic epididymitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7599-7525 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The RO received acknowledgement of receipt of notice from the Veteran in June 2006.  The notice explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's disability claims in June 2006, July 2007 and May 2014.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough rationale for conclusions and detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, a veteran who serviced in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multi-symptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses and the Board finds him credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for an undiagnosed illness manifesting with chronic cough have been met.  See 38 C.F.R. §§ 3.303, 3.317.

During the 2014 VA examination, the Veteran reported that he served in Iraq and Qatar, part of the Southwest Asia theatre, from November 2005 to March 2006.  His DD 214 and service treatment records support his statement.  Thus, he is considered a Persian Gulf veteran subject to above noted regulation for undiagnosed illness or medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317. 

The Veteran originally filed a claim for pneumonia, but the evidence did not show a current diagnosis of pneumonia or any other respiratory diagnosis.  The May 2014 VA examiner opined that the Veteran's chronic cough was due to an undiagnosed illness and concluded that it was at least as likely as not that chronic cough is an undiagnosed illness or unexplained medical syndrome related to the Veteran's Persian Gulf service.  He elaborated that despite extensive medical evaluations, there has been no definitive or known clinical diagnosis for the Veteran's chronic cough.  He further noted that the Veteran reported the onset of his chronic cough during his Gulf War tour and service treatment records indicate association of the cough with his Gulf War tour.  Based on the evidence of onset of chronic cough in service and the examiner attributing it to an undiagnosed illness, the criteria for service connection are met.  See 38 C.F.R. § 3.317.

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Low Back

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 20 percent disabling under Diagnostic Code (DC) 5242.  

Under the General Rating Formula for the spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  Alternatively, a back disorder can be rated as intervertebral disc syndrome if the evidence shows incapacitating episodes during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5242.  

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the Veteran's back disability have not been met.  See 38 C.F.R. § 4.71a, DC 5242. 

The evidence shows limitation of motion and symptoms of pain and stiffness with flare-ups in pain but not limitation of flexion to 30 degrees or less, ankylosis, or incapacitating episodes.  The June 2006 examiner observed mild tenderness, decreased range of motion, and the potential for future functional impairment.  The examiner found that repeated movement did not reduce range of motion or cause pain and "true functional impairment was not objectively demonstrated during [the] exam."  The Veteran reported flare-ups of severe pain and muscle spasm three to four times a year lasting 7-10 days.  He experienced pain with walking, sitting, standing and was prevented from doing yard work, washing dishes, or vacuuming during flares.  

July 2007 examination showed diagnoses of degenerative joint disease and degenerative disc disease.  The Veteran reported symptoms of stiffness, numbness, and pain either elicited by physical activity or coming on by itself.  To alleviate the pain, the Veteran reported resting and reducing physical activity.  The examiner found tenderness but no evidence of pain on movement, weakness, or ankylosis.  The examiner recorded flexion to 60 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The examiner noted no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination and no signs of intervertebral disc syndrome.  

In his notice of disagreement, the Veteran reported that flare-ups in back symptoms made it difficult for him to sit or travel in a car or airplane.  He wrote that a September 2007 flare-up caused reduced range of motion.  Private records show treatment for back flare-ups in a similar frequency as reported by the Veteran.  During the May 2014 VA examination, the Veteran reported constant pain, flare-ups of increased pain about two to three times a year which lasted 10 days during which he avoided aggravating activities, took medication, and saw a chiropractor. He noted difficulty with work activities that involve heavy lifting when he has back flares.  The examiner recorded the Veteran's flexion to 60 degrees with pain, extension to 30 degrees or greater, right and left lateral flexion to 20 degrees with pain, right and left lateral rotation to 30 or greater.  The examiner found less movement, excess fatigability, pain, and lack of endurance but no additional limitation with repetition. There was no evidence of ankylosis.  Based on his history, the examiner opined that the Veteran would at least as likely as not have additional loss of 10 degrees of flexion during flares, or 50 degrees.  The examiner diagnosed intervertebral disc syndrome but the Veteran denied incapacitating episodes within prior 12 months. 

The evidence does not show a back disability picture that satisfies the criteria for a rating in excess of 20 percent.  During the examinations, the Veteran's forward flexion was 60 degrees.  The 2014 examiner opined that flare-ups could cause an additional 10 degrees of loss, but 50 degrees is still greater than the 30-degree requirement for the next highest rating.  See 38 C.F.R. § 4.71a, DC 5242.  There is no evidence of ankylosis, which could be rated under the higher criteria.  Further, although the 2014 examiner diagnosed intervertebral disc syndrome, there is no evidence of incapacitating episodes that could allow for a higher rating under that criteria.  See 38 C.F.R. § 4.71a, DC 5242.  The 2014 examiner addressed additional impairment during flare-ups and the Board has considered this information and the reported functional loss from pain.  The Veteran reported flare-ups a few times a year with increased symptoms and discomfort but he did not report missing work.  The 20 percent rating contemplates the Veteran's disability picture and an increased rating is not warranted for his low back.  See 38 C.F.R. § 4.71a, DC 5242. 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a rating in excess of 20 percent for his back disability based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.



Left leg

The Veteran has been assigned a separate 10 percent rating for radiculopathy of the left leg associated with his back disability.  Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  Id.  A note at the beginning of the section on peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

After review, the evidence does not satisfy the criteria for a rating in excess of 10 percent for the left leg.  See 38 C.F.R. § 4.124a, DC 8520.

The evidence shows a mild condition in the Veteran's left leg.  The June 2006 examiner recorded numbness from buttock beyond knee, recurring intermittently, almost daily, but no weakness or paresthesia.  The examiner found significant potential for future functional impairment.  The July 2007 examiner recorded nerve disease affecting the upper buttocks, left thigh, knee, and lower leg and causing tingling, numbness, abnormal sensation, anesthesia, weakness, and pain.  The examiner found that the condition could cause limited movement but recorded normal motor and sensory function, normal reflexes at the knee and ankle, and no paralysis.  In his notice of disagreement, the Veteran reported episodes of pain and numbness in his left leg.  

Finally, the May 2014 examiner diagnosed superficial cutaneous sensory neuropathy of the left femoral nerve and incomplete paralysis of anterior crural nerve with mild numbness and decreased sensation at the left knee and thigh.  The examiner found no pain, normal muscle strength, normal reflexes, and normal sensation with regard to the back radiculopathy, no tropic changes, and no impact on work.  The examiner classified the condition as mild radiculopathy - classic symptoms of intermittent pain and numbness of sciatica.  The reported numbness and pain symptoms are sensory and indicative of mild incomplete paralysis.  The July 2007 examiner noted weakness and limited movement from sensory symptoms but all objective testing showed no significant functional impairment such as decreased muscle strength, loss of motor or sensory function, or abnormal reflexes that would evidence a moderate or worse condition.  The condition is sensory in nature and does not warrant a rating in excess of 10 percent.  38 C.F.R. § 4.124a.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 10 percent for his left leg disability based on the evidence of record.  See 38 C.F.R. § 4.124a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Left shoulder

All diagnostic codes pertaining to the shoulder have one major rating for the dominant arm and one minor rating for the non-dominant arm.  See 38 C.F.R. § 4.71a.  The May 2014 examiner recorded the Veteran as right-hand-dominant.  Therefore, his left shoulder disability should be evaluated with the minor ratings.  

The Veteran's shoulder has been rated 10 percent from September 1, 2006 to May 30, 2014 and 20 percent from May 30, 2014 forward.  The RO rated the left shoulder under Diagnostic Code 5010-5201 for arthritis with limitation of motion of the arm.  Diagnostic Code 5201 provides for a 20 percent rating for the non-dominant arm with limitation at shoulder level or to midway between the side and the shoulder and the maximum, 30 percent rating for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a.  Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Id.

Based on the record, the Board finds that the criteria for a 20 percent rating, but not higher, have been met for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5201.

For the period prior to May 30, 2014, the evidence is at least in equipoise that the Veteran had functional limitation when lifting his arm above shoulder level.  The June 2006 examiner recorded tenderness at the AC joint, pain above 90 degrees of elevation and abduction, decreased range of motion in all directions.  The examiner did not record range of motion in any more detail but wrote that there was moderate potential for future functional impairment and true functional impairment was not objectively demonstrated on examination.  The Veteran reported problems with prolonged driving where he had to stop and stretch the shoulder.  The July 2007 examiner recorded the Veteran's left shoulder flexion and abduction to the full 180 degrees, or above shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  The examiner found no edema, effusion, abnormal movement, guarding, or subluxation and no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran reported weakness, stiffness, give-way, fatigability, pain, and reduced range of motion.  In his notice of disagreement, he wrote that pain and reduced range of motion affected his ability to sit at his desk and work.  The Board has considered the effects of pain on functional ability.  See DeLuca, 8 Vet. App. at 202.  Specifically, the 2006 finding of pain above 90 degrees suggests functional impairment beyond that point.  The Veteran's reports of reduced range of shoulder motion and the 2006 examiner's findings are at least in equipoise with the 2007 record of full motion.  The Board resolves all doubt as to the level of disability in the Veteran's favor and finds that a 20 percent rating is appropriate for this time period.  See 38 C.F.R. §§ 4.3, 4.71a, DC 5010-5201.

While a 10 percent evaluation is deemed warranted for the entirety of the appeal period, the evidence does not show limitation to 25 degrees from the side prior to May 30, 2014 or thereafter.  The July 2007 examiner found range of motion significantly beyond 25 degrees from the side.  Similarly, the 2006 examiner's finding of pain at 90 degrees suggests that motion was capable beyond that point but the motion was painful.  Finally, the May 2014 examiner recorded left shoulder flexion to 120 degrees with no pain but abduction to 100 degrees with pain.  During the examination, the Veteran reported flare-ups of increased pain several times a year lasting 7-10 days especially when squeezing tightly or doing push-ups.  The examiner noted no evidence of dislocation or ankylosis and no additional functional impact during flare-ups.  The Veteran's recorded range of motion was beyond 90 degrees on all tests; therefore, the award of 20 percent fully considers functional impairment from pain, stiffness, and other symptoms.  The examiner opined that there was no additional loss during flare-ups.  As there is no limitation of the arm to 25 degrees from the side, a rating in excess of 20 percent is not warranted under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a.  Further, there is no evidence of recurrent dislocation of the humerus or joint ankylosis that could warrant higher ratings under Diangostic Codes 5200 or 5202.  See id.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 20 percent for his left shoulder disability based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Left wrist

The RO rated the Veteran's left wrist 10 percent under Diagnostic Code 5299-5215.  Diagnostic Code 5215 for the wrist joint allows for a single 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a.  Ratings in excess of 10 percent may be awarded for wrist conditions with ankylosis under Diagnostic Code 5214.  Id.  

After review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent for the left wrist have not been met.  See 38 C.F.R. § 4.71a, DC 5215. 

The evidence shows limitation of motion but no other wrist condition.  The June 2006 examiner recorded tenderness with guarding and decreased range of motion but noted that repeated movement did not reduce motion or cause pain.  During the July 2007 examination, the Veteran endorsed symptoms of weakness, stiffness, lack of endurance, fatigability, constant pain, decreased physical activity but denied swelling, heat, redness, giving way, locking, and dislocation.  The 2007 examiner recorded dorsiflexion to 50 degrees with pain, palmar flexion to 45 degrees with pain, no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination.  The May 2014 examiner recorded palmar flexion to 35 degrees and dorsiflexion to 25 degrees and opined that there would be no additional loss of range of motion after repetition or during flare-ups.  The examiner also found no ankylosis in the wrist.  At multiple points during the claims process, the Veteran reported recurrent pain, stiffness, and aggravation and additional pain from typing on a straight keyboard, driving a car, and pushups.  The Veteran has been awarded the sole disability rating for limitation of motion of the wrist and the evidence does not show ankylosis for rating under a different diagnostic code.  See 38 C.F.R. § 4.71a, DC 5215.  The Board notes that functional impairment and effects on activities from pain, weakness, and other symptoms were considered with the award of a 10 percent rating because the Veteran would not otherwise qualify for that rating based on his measured range of motion.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, DC 5215.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 10 percent for his left wrist disability based on the evidence of record.  See 38 C.F.R. § 4.124a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Knees

The Veteran's right knee is rated non-compensable prior to July 10, 2007 and 10 percent from July 10, 2007 under Diagnostic Code 5260 for limitation of flexion.  His left knee is rated 10 percent disabling also under Diagnostic Code 5260.  Limitation of knee flexion warrants a 10 percent rating for when movement is limited to 45 degrees; a 20 percent or higher rating requires limitation to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent or higher rating for limitation of extension requires limitation by 10 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  Where limitation of motion is not compensable under the appropriate diagnostic code, a minimum compensable rating may be granted for arthritis, if it is productive of actually painful motion due to unstable or mal-aligned joints due to healed injury.  38 C.F.R. § 4.59.

The Board notes that with sufficient evidence, a veteran may be awarded separate knee ratings for separate symptoms, such as instability, without violating the rule against pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  This is also true for simultaneous compensable loss of flexion and extension of the same leg. VAOPGCPREC 9-2004 (September 17, 2004).   

The evidence shows left knee arthritis with painful motion but not flexion limited to 30 degrees, extension limited to 10 degrees, instability, or cartilage problems.  The June 2006 examiner recorded a non-tender right knee with decreased flexion but no reduced motion or pain after repetition.  There was no effusion and tests for instability were negative.  See 2006 examination.  The Veteran reported that his knees grew sore and tired at work toward the end of the day, with walking stairs, running, prolonged driving, and chores requiring standing, walking, and lifting causing pain.  The examiner found "true functional impairment was demonstrated."  In his notice of disagreement, the Veteran reported recurrent lateral instability and left knee pain and weakness with stairs, prolonged walking, standing, and sitting.  The July 2007 examiner diagnosed left knee osteoarthritis and recorded range of motion from zero to 110 with pain at 110.  The Veteran endorsed weakness, give-way, locking, fatigability, numbness on lower leg, pain three times per week, and decreased physical activity but denied stiffness, swelling, heat, redness, lack of endurance, and dislocation.  The examiner found tenderness but no edema, effusion, weakness, redness, heat, abnormal movement, guarding, locking, crepitus, or subluxation.  

During the May 2014 examination, the Veteran denied flare-ups.   The examiner recorded range of motion from zero to 120 with pain, no change after repetition, and no additional impairment during flare-ups.  The examiner found no recurrent subluxation, dislocation, meniscal problems, or instability.  The evidence shows full extension and flexion beyond the limitation required for a 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The Veteran's report of instability in his notice of disagreement is outweighed by the multiple examiners' findings of no instability from testing.  As his recorded limitation of flexion does not reach the level for a compensable rating, the ten percent rating assigned considers pain, stiffness, and other symptoms in accordance with DeLuca, 8 Vet. App. at 202.  Moreover, the evidence is against finding ankylosis, instability, meniscal problems, subluxation, or dislocation to warrant a separate rating for the left knee.  See 38 C.F.R. § 4.71a; VAOPGCPREC 23-97.

Based on the record, the Board finds that the criteria for a 10 percent rating, but not higher, for the right knee have been met for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5260.

For the period prior to July 10, 2007, the evidence shows right knee arthritis with painful motion.  The June 2006 examiner recorded a non-tender right knee with normal range of motion and no effusion, reduced motion or pain after prepetition.  Tests for instability were negative.  See 2006 examination.  The Veteran reported that his knees grew sore and tired at work toward the end of the day, walking stairs, running, prolonged driving, and chores requiring standing, walking, and lifting caused pain.  The examiner found "true functional impairment was demonstrated."  The Veteran failed to have a compensable level of limitation of motion during this period.  However, the examiner's finding of true functional impairment coupled with the Veteran's reports of pain with physical exertion satisfy the criteria for a minimum rating based on 38 C.F.R. § 4.3. 

The evidence does not show flexion limited to 30 degrees, extension limited to 10 degrees, instability, or cartilage problems in the right knee.  The July 2007 examiner diagnosed osteoarthritis and recorded range of motion from zero to 130 degrees with pain at 130.  The Veteran endorsed lack of endurance, locking, and constant pain with limitation on his ability to drive and walk but denied weakness, stiffness, swelling, heat, redness, giving way, fatigability, and dislocation.  The examiner observed tenderness but no edema, effusion, weakness, redness, heat, abnormal movement, guarding, locking, crepitus, or subluxation.  As discussed above, the 2006 examiner found no effusion or evidence of instability.  In his notice of disability, the Veteran reported right knee pain and lateral instability with prolonged activities.  The May 2014 examiner recorded flexion to 120 degrees and extension to zero with no observed pain, as to both knees.  The Veteran denied flare-ups.  The examiner found no recurrent subluxation, dislocation, meniscal problems, instability, or impact on work and no additional impairment during flare-ups or with repetition.  

The evidence shows full extension and flexion beyond the limitation required for a 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The Veteran's report of instability in his notice of disagreement is outweighed by the multiple examiners' findings of no instability on testing.  As his recorded limitation of flexion does not reach the level for a compensable rating, the ten percent rating assigned considers pain, stiffness, and other symptoms in accordance with DeLuca, 8 Vet. App. at 202.  Moreover, the evidence is against finding ankylosis, instability, meniscal problems, subluxation, or dislocation to warrant a separate rating for the right knee.  See 38 C.F.R. § 4.71a; VAOPGCPREC 23-97.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 10 percent for his left or right knee disabilities based on the evidence of record.  See 38 C.F.R. § 4.124a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Ankles

The RO assigned zero percent rating for the ankles beginning on September 1, 2006, increased the left ankle rating to 10 percent on July 10, 2007, and increased the right ankle rating to 10 percent on May 30, 2014.  The Veteran's ankle disabilities have been rated under Diagnostic Code 5271 for limitation of motion in the ankle.  See 38 C.F.R. § 4.71a.  Under this Diagnostic Code, a 10 percent rating is warranted for moderate limitation of motion in the ankle and the maximum, 20 percent rating is awarded for marked limitation.  38 C.F.R. § 4.71a, DC 5271.  There is no rating for a mild condition.  Id.  Normal ankle dorsiflexion is zero to 20 and plantar flexion is zero to 45.  See 38 C.F.R. § 4.71a, Plate II.

After review of the evidence, the Board finds that the criteria for a compensable rating prior to July 10, 2007 and in excess of 10 percent from July 10, 2007 forward for the left ankle have not been met.  See 38 C.F.R. § 4.71a, DC 5271.  Prior to July 10, 2007, the evidence does not show limitation of motion.  The June 2006 examiner recorded a non-tender left ankle with normal range of motion and no reduced motion or pain with repeated movement.  In his October 2006 notice of disagreement, the Veteran reported pain in his ankle increased with running and physical fitness.  The 2006 examiner found normal motion with no objective evidence of painful motion, and the Veteran's report of pain cannot be quantified by the evidence of record.  As such, there is no evidence to support a compensable rating for the left ankle prior to July 10, 2007.  See 38 C.F.R. § 4.71a, DC 5271.

From July 10, 2007 forward, the evidence does not show more than a moderate degree of limitation in the left ankle.  During the July 2007 examination, the Veteran endorsed stiffness, giving way, locking, and pain with physical activity but there was no weakness, swelling, heat, redness, lack of endurance, fatigability, or dislocation.  He reported plantar spur pain three times per month lasting three days and difficulty walking and running.  The examiner found no edema, effusion, weakness, redness, heat, abnormal movement, guarding, or subluxation.  The examiner recorded the Veteran's dorsiflexion as 10 degrees and plantar flexion as 30 degrees, both with pain.  The May 2014 examiner recorded plantar flexion to 45 degrees or greater and dorsiflexion to 15 degrees with no objective evidence of painful motion.  The Veteran reported flare-ups in pain after prolonged walking, which improved in one to two days.  The examiner found no ankylosis, instability, additional limitation from repetition, or additional limitation during flare-ups.  The evidence shows differing levels of limitation of dorsiflexion and plantar flexion but no more than 50 percent limitation, meaning no more than 10 degrees of dorsiflexion limitation or 22 degrees of plantar limitation.  As such, the Veteran's left ankle is correctly rated as having moderate, not marked limitation.  See 38 C.F.R. § 4.71a, DC 5271.    

After review of the evidence, the Board finds that the criteria for a compensable rating prior to May 30, 2014 and in excess of 10 percent from May 30, 2014 forward for the right ankle have not been met.  See 38 C.F.R. § 4.71a, DC 5271.  
Prior to May 30, 2014, the evidence does not show limitation of motion.  The June 2006 examiner recorded a non-tender right ankle with normal range of motion and no reduced or painful motion with repeated movement.  In his notice of disagreement, the Veteran reported right ankle pain with weight bearing and effects on daily activities.  During the July 2007 examination, the Veteran endorsed right ankle weakness, stiffness, giving way, locking, and pain elicited by physical activity and stress but denied swelling, heat, redness, lack of endurance, fatigability, and dislocation.  The examiner recorded full range of motion: dorsiflexion to 20 degrees and plantar flexion to 45 degrees with tenderness but no edema, effusion, weakness, redness, heat, abnormal movement, guarding, or subluxation.  The right foot revealed painful motion and tenderness; however, the Veteran's condition did not require supportive shoes.  During the period prior to May 2014, the Veteran endorsed symptoms of weakness, pain, stiffness, giving way, and locking, which limited his activity.  However, both examiners recorded full range of motion with little objective evidence of additional functional loss.  The Board finds the objective measurements and observations more probative of the Veteran's condition because they are directly applicable to the rating criteria.  With full range of motion, the evidence does not show a moderate or marked limitation for a compensable rating prior to May 2014.  See 38 C.F.R. § 4.71a, DC 5271.

From May 30, 2014 forward, the evidence does not show more than moderate limitation.  The examiner on May 2014 recorded right ankle plantar flexion to 45 degrees and dorsiflexion to 15 degrees with no objective evidence of painful motion.  The Veteran reported flare-ups in pain after prolonged walking that improved with one to two days of rest. The examiner found no ankylosis, instability, additional limitation from repetition, or additional change during flare-ups.  The 10 percent rating is warranted for moderate limitation evidenced by dorsiflexion limited to 50 percent of the normal motion.  See 38 C.F.R. § 4.71a, Plate II.  However, the right ankle showed full plantar flexion and dorsiflexion was not limited greater than 50 percent to evidence marked limitation.  Moreover, while the Veteran reported pain and other symptoms that might affect function, the examiner found no objective evidence of painful motion.  The Board finds the objective evidence of range of motion and pain more probative of his right ankle disability.   Disability in excess of 10 percent is not shown in the right ankle.  See 38 C.F.R. § 4.71a, DC 5271.
 
The Veteran's right toe arthritis is separately rating and not on appeal.  Consideration of right toe symptoms under the right ankle disability would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 262.   

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess of 10 percent and then 20 percent for his ankle disabilities based on the evidence of record.  See 38 C.F.R. § 4.124a.  The evidence shows generally the same level of disability within the discussed staged ratings and additional staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Left toenail

The Veteran's onychomycosis of the left great toenail has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 directs the rater to Diagnostic Codes 7800 through 7806 depending on the symptoms of the disability.

The RO evaluated the toenail under Diagnostic Code 7806 for by analogy to dermatitis.  That code provides for a 10 percent rating if there is a disability on at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Based on the evidence of record, the criteria for a compensable rating for onychomycosis of the left great toenail have not been met.  See 38 C.F.R. § 4.118, DC 7813-7806.

The evidence shows changes to the left great toenail but less than five percent of the entire body or exposed areas affected and no systemic therapy.  During the September 2007 examination, the Veteran reported slight discomfort and a brittle nail on the large toe of his left foot but not having any treatment at that time.  The examiner found no evidence of any other dermatologic condition.  The June 2006 examiner recorded no functional limitation from the toenail onychomycosis.  The May 2014 examiner found a mildly thickened toenail with discoloration but the Veteran reported that the toenail did not bother him in any other way.  He had no treatment at that time.  The examiner found the onychomycosis affected zero percent of exposed skin and less than five percent of the total body.  As the onychomycosis was not treated with systemic therapy and did not cover at least five percent of the body or affected area, a compensable rating under Diagnostic Code 7806 is not warranted by the evidence.  See 38 C.F.R. § 4.118.

A painful or unstable scar can warrant a 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  By analogy, the Veteran's onychomycosis might warrant a 10 percent rating if it was painful or unstable.  In September 2007, the Veteran reported slight discomfort but the 2006 examiner did not record discomfort and the 2014 examiner recorded that the toenail did not bother him.  The singular report of slight discomfort appears isolated and not indicative of the overall disability picture when compared to the other evidence or record.  There is also no evidence that the toenail is unstable.  Therefore, a compensable rating under Diagnostic Code 7804 is not appropriate.  See 38 C.F.R. § 4.118.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a compensable rating his left great toenail based on the evidence of record.  See 38 C.F.R. § 4.124a.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Epididymitis 

Diagnostic Code 7525 provides that chronic epididymo-orchitis shall be rated under the criteria for urinary tract infection, or, for tubular infections, it should be rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis), whichever is appropriate.  38 C.F.R. § 4.115b, DC 7525.  Urinary tract infections (UTI) are rated 10 percent disabling if they require long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is available for UTI with recurrent symptomatic infection requiring drainage/frequent hospitalization and/or recurrent continuous intensive management.  Id.  

The Board has reviewed the record and finds the criteria for a 10 percent rating, but not higher, for epididymitis have been met.  See 38 C.F.R. § 4.115b, DC 7525.

The evidence shows epididymitis with episodes of pain.  During the June 2006 examination, the Veteran reported experiencing randomly occurring testicular pain two to four times a year when he was almost non-functional.  He compared the pain to being kicked in the groin.  The examiner found the epididymis normal, with a limited potential for causing future functional impairment.  In his notice of disagreement, the Veteran reported debilitating symptoms during flare-ups in epididymitis when he had difficulty with essentially all activities.  In May 2014, he continued to report episodes of swelling and significant pain twice a year.  The examiner recorded no voiding dysfunction, no continuous medication, no erectile dysfunction, no retrograde ejaculation, no impact on ability to work, and normal penis, testes, and epididymis.  The Veteran reported intense symptoms during flares with impacts on most activities.  Private records show intermittent treatment to manage pain during these flare-ups.  Based on his reports and private treatment and resolving all doubt in his favor, the Board finds that the Veteran's epididymitis meets the criteria for a 10 percent rating based on the need for intermittent intensive management.  See 38 C.F.R. §§ 4.3, 4.115b.

However, a rating in excess of 10 percent is not warranted as the evidence fails to show medication, drug therapy, hospitalization, or continuous intensive management for epididymitis.  See 38 C.F.R. § 4.115b.  There is no evidence of an active tubular infection that could be rated by analogy under sections 4.88b or 4.89.  The evidence also does not show that epididymitis causes reproductive dysfunction; therefore, special monthly compensation for loss of use of a creative organ is not for application.  See 38 C.F.R. §§ 3.350, 4.115b.    

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a rating in excess 10 percent for epididymitis based on the evidence of record.  See 38 C.F.R. § 4.115b.  The evidence shows generally the same level of disability throughout the period on appeal such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. 126-27.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back disability, left leg, left shoulder, left wrist, knees, ankles, toenail, and epididymitis are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address range of motion and functional impacts of musculoskeletal disabilities, degree of severity of paralysis, severity of skin conditions, and management of epididymitis.  All of the Veteran's reported symptoms have been considered.  Referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, there is no uncompensated, exceptional combined effect.


ORDER

Service connection for an undiagnosed illness with chronic cough is granted.

A rating in excess of 20 percent for the back disability is denied.

A rating in excess of 10 percent for left leg radiculopathy is denied.

A rating in excess of 10 percent prior to May 30, 2014 and 20 percent from May 30, 2014 forward for the left shoulder disability is denied.

A rating in excess of 10 percent for the left wrist is denied.

A rating in excess of 10 percent for left knee disability is denied. 

A 10 percent for the right knee disability for the entire period on appeal, but not higher, is granted.

An initial compensable rating prior to July 10, 2007 and in excess of 10 percent from July 10, 2007 forward for the left ankle is denied.

An initial compensable rating prior to May 30, 2015 and in excess of 10 percent from May 30 , 2015 forward for the right ankle is denied.

An initial compensable rating for left toenail is denied.

A 10 percent rating, but not higher, for chronic epididymitis is granted.


REMAND

An additional examination is needed for the Veteran's PTSD claim.  In the September 2015 argument, the Veteran's representative stated the Veteran's belief that his PTSD symptoms caused conflicts at work.  The May 2014 VA examiner noted the Veteran had a successful job history for approximately 10 years with only one instance of negative feedback with a new supervisor.  The Veteran's representative suggests that the Veteran's PTSD may have worsened as evidenced by the report of multiple work conflicts.  A new examination would help determine his current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination for his PTSD and forward the claims file to the examiner to measure and record his current PTSD symptomatology, level of social and occupational functioning, and any other impairments.  

If the examiner cannot provide information without resort to speculation, he or she should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.



						(CONTINUED ON NEXT PAGE)








The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


